EXHIBIT 10.15

 

GRANTOR TRUST AGREEMENT

   

This Grantor Trust Agreement (the "Trust Agreement") is made this 20th day of
December, 1994, by and between Minerals Technologies Inc. (the "Company") and
The Bank of New York (the "Trustee").



    WHEREAS, the Company has adopted two nonqualified deferred compensation
plans, the Minerals Technologies Inc. Nonfunded Deferred Compensation and
Supplemental Savings Plan (the "Deferred Compensation and Savings Plan") and the
Minerals Technologies Inc. Nonfunded Supplemental Retirement Plan (the
"Supplemental Retirement Plan") (such plans collectively, the "Plans"); and

    WHEREAS, the Company has incurred or expects to incur liability under the
terms of such Plans with respect too the individuals participating in such
Plans; and

    WHEREAS, the Company wishes to establish a trust (the "Trust") and to
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company's creditors in the event of the Company's Insolvency, as defined
in Section 3(a), until paid to Plan participants and their beneficiaries in such
manner and at such times as specified in the Plans; and

    WHEREAS, it is the intention of the parties that this Trust shall constitute
an unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended; and



-1-

--------------------------------------------------------------------------------

   

WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plans;



    NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

SECTION 1.     ESTABLISHMENT OF TRUST

    (a) The Company hereby deposits with the Trustee in the sum of $100.00 (one
hundred dollars), which shall become the principal of the Trust to be held,
administered and disposed of by the Trustee as provided in this Trust Agreement.

    (b) The Trust hereby established shall be irrevocable until such time as all
liabilities with respect to participants of the Plans and their beneficiaries
have been satisfied.

    (c ) The Trust is intended to be a grantor trust, of which the Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the "Code"), and
shall be construed accordingly.

    (d) The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and general creditors as herein
set forth. Plan participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plans and this Trust Agreement shall be mere unsecured
contractual right of Plan participants and their beneficiaries against the
Company.

-2-

--------------------------------------------------------------------------------

Any assets held by the Trust will be subject to the claims of the Company's
general creditors under federal and state law in the even of Insolvency, as
defined in Section 3(a) herein.

    (e) Subject to Paragraph 12(b) the Company shall make an irrevocable
contribution to the Trust in the specified amounts in each of the following
circumstances:

> (i) not later than four (4) working days following a Change of Control, as
> defined in Section 13(d)(1), in an amount equal to the full Funding Amount, as
> defined in Section 13(d)(2), in respect of all participants of the Plans; and
> 
> (ii) in the event that any Plan participant retires under the Minerals
> Technologies Inc. Retirement Annuity Plan (the "Retirement Annuity Plan"), in
> an amount equal to the full Funding Amount in respect of such Plan
> participant, not later than ten (10) working days after the retirement of such
> Plan participant;
> 
> and
> 
> (iii) in the event that any Plan participant ceases to be employed by the
> Company, other than by reason of retirement under the Retirement Annuity Plan,
> in an amount equal to the full Funding Amount; provided, however, that only
> that portion of the full Funding Amount specified in Section 13(d)(2)(A) shall
> be contributed.

    (f) Notwithstanding anything to the contrary contained herein, within thirty
(30) days following the end of each calendar year which ends after an event
described in Section (1)e has

-3-

--------------------------------------------------------------------------------

occurred, the Company shall make an irrevocable contribution to the Trust in an
amount equal to the full Additional Funding Amount, as defined in Section
13(d)(3), in respect of all participants of the Plans with respect to whom one
or more contributions to the Trust have previously been made under Section 1(e);
provided, however, that in respect of any participant of the Plans who has
ceased to be employed by the Company but has not retired under the Retirement
Annuity Plan, only that portion of the full Additional Funding Amount specified
in Section 13(d)(3)(A) shall be contributed.

    (g) The Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Neither the Trustee nor any Plan
participant or beneficiary shall have any right to compel such additional
deposits.

SECTION 2.     PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES.

    (a) The Company shall deliver to the Trustee (with a copy to the applicable
Plan participant) a schedule (the "Payment Schedule") in the form of Appendix A
to this Trust Agreement consistent with the terms of the Plans that indicates
the amounts payable in respect of each Plan participant (and his or her
beneficiaries), that provides instructions acceptable to the Trustee for
determining the amounts so payable, the form in which such amounts are to be
paid (as provided for or available under the Plans), and the time of
commencement for payment of such amounts. The Company shall obtain from its
actuary for the Supplemental Retirement Plan,

-4-

--------------------------------------------------------------------------------

and its administrator for the Deferred Compensation and Savings Plan, or both,
as appropriate, certification(s) of the accuracy of the information contained in
any Payment Schedule. The Company shall deliver such certification(s) together
with any Payment Schedule to the Trustee and to the applicable Plan participant.
Except as otherwise provided herein, the Trustee shall make payments to the Plan
participants and their beneficiaries in accordance with such Payment Schedule.
The Company shall on a timely basis provide the Trustee with written
instructions for the reporting and withholding of any federal, state and local
taxes that may be required to be reported and withheld with respect to any
amount paid under the Trust Agreement and the Trustee shall comply with such
written instructions and shall pay any taxes withheld to the appropriate taxing
authorities. The Trustee may rely conclusively (and shall be fully protected in
such reliance) on the written instructions of the Company as to all tax
reporting and withholding requirements.

    (b) The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plans shall be determined by the Company or such party as it
shall designate under the Plans, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plans.

    (c) The Company may make payment of benefits directly to Plan participants
or their beneficiaries as they become due under the terms of the Plans. The
Company shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the

-5-

--------------------------------------------------------------------------------

Plans, the Company shall make the balance of each such payment as it falls due.
The Trustee shall notify the Company if or when such principal and earnings are
not so sufficient.

SECTION 3.     TRUSTEE'S RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY
WHEN THE COMPANY IS INSOLVENT.

   

(a) The Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if ( i ) the Company is unable
to pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.



    (b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

> (1) The Board of Directors and the Chief Executive Officer of the Company
> shall have the duty to inform the Trustee in writing of the Company's
> Insolvency. If a person claiming to be a creditor of the Company alleges in a
> notarized written statement delivered to the Trustee that the Company has
> become Insolvent, the Trustee shall determine whether the Company is Insolvent
> and, pending such determination, the Trustee shall discontinue payment of
> benefits to Plan participants or their beneficiaries.
> 
> (2) Unless the Trustee has actual knowledge of the Company's Insolvency, or
> has received notice from the Company or a person claiming to be a creditor
> alleging that

-6-

--------------------------------------------------------------------------------

> the Company is Insolvent, the Trustee shall have no duty to inquire whether
> the Company is Insolvent. The Trustee may in all events rely on such evidence
> concerning the Company's solvency as may be furnished to the Trustee and that
> provides the Trustee with a reasonable basis for making a determination
> concerning the Company's solvency.
> 
> (3) If at any time the Trustee has determined that the Company is Insolvent,
> the Trustee shall discontinue payments to Plan participants or their
> beneficiaries and shall hold the assets of the Trust for the benefit of the
> Company's general creditors. Nothing in this Trust Agreement shall in any way
> diminish any rights or Plan participants or their beneficiaries to pursue
> their rights as general creditors of the Company with respect to benefits due
> under the Plans or otherwise.
> 
> (4) The Trustee shall resume the payment of benefits to Plan participants or
> their beneficiaries in accordance with Section 2 of this Trust Agreement only
> after the Trustee has determined that the Company is not Insolvent (or is not
> longer Insolvent).

        ( c) The Trustee shall determine that the Company is not Insolvent, or
is no longer Insolvent, as follows:

> (1) If the Trustee has received a notarized written statement from a person
> claiming to be a creditor of the Company alleging that the Company is
> Insolvent by reason of failure to pay its debts as they come due, the Trustee
> may rely on a certification by the Chief Executive Officer and the Chief
> Financial Officer of the Company that the Company is paying its debts (unless
> subject to bona fide dispute) as they come due in the ordinary course of its
> business, unless the Trustee has actual knowledge to the contrary.

-7-

--------------------------------------------------------------------------------

> (2) If the Company has become Insolvent by virtue of being subject to a
> pending proceeding as a debtor under the United States Bankruptcy Code, the
> Trustee shall determine that the Company is no longer Insolvent upon receipt
> of a copy of an order of such Court dismissing such case, or confirming a plan
> of reorganization therein.
> 
> (3) If the Trustee has received written notice of the type described in
> paragraph (1) above, but does not receive a certification as described in such
> paragraph within ten (10) days of its written request therefor, the Trustee
> shall make a determination as to the Company's solvency based on its own
> investigation. In making such determination, the Trustee may retain
> accountants (including the Company's regularly employed independent auditors),
> counsel and other consultants, as provided in Section 8(c) and 8(d); and the
> Trustee may rely on, and shall be fully protected in relying on, any advice or
> opinion furnished to it by any such person. In making such determination, the
> Trustee may also rely on, and shall be fully protected in relying on,
> information as to the Company's financial condition contained in any written
> statement from the Company's annual or quarterly balance sheet and income
> statement supporting schedules filed with any regulator having jurisdiction.

    (d) Provided that there are sufficient assets held in the Trust, if the
Trustee discontinues the payment of benefits from the Trust pursuant to Section
3(b)(3) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Plan participants or their beneficiaries under the terms of the Plans for
the period of such

-8-

--------------------------------------------------------------------------------

discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance. The Trustee
shall be entitled to assume that no payments were made by the Company unless
prior to making the first payment, it has received written notice from the
Company specifying the amount of payments made by the Company to Plan
participants or their beneficiaries during the period of discontinuance.

SECTION 4.     PAYMENTS TO THE COMPANY.

   

Except as provided in Section 3 hereof, after the Trust has become irrevocable,
the Company shall have no right or power to direct the Trustee to return to the
Company or to divert to others any of the Trust assets before all payments of
benefits have been made to Plan participants and their beneficiaries pursuant to
the terms of the Plans.



SECTION 5.     INVESTMENT AUTHORITY.

    (a) The Trustee may invest in securities (including stock or rights to
acquire stock) or obligations issued by the Company. All rights associated with
assets of the Trust shall be exercised by the Trustee or the person designated
by the Trustee, and shall in no event be exercisable by or rest with Plan
participants, except that voting rights with respect to Trust assets will be
exercised by the Company. Notwithstanding anything herein to the contrary, the
Trustee shall invest the assets of the Trust in accordance with the Investment
Guidelines set forth in

-9-

--------------------------------------------------------------------------------

Appendix B to this Agreement, which Investment Guidelines may be amended from
time to time at the discretion of the Company upon written notice to the
Trustee. The Company shall have the right at any time, and from time to time in
its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust. This right is exercisable by the Company in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity.

    (b) Subject to the provisions of the Trust Agreement, the Trustee shall
have, with respect to the Trust, the following investment powers in its
discretion:

> (1) To invest and reinvest in any property, foreign or domestic, including
> common and preferred stocks, bonds, notes and debentures (including
> convertible stocks and securities); certificates of deposit; life insurance
> and guaranteed annuity contracts, regardless of diversification and without
> being limited to investments authorized by law for the investment of trust
> funds.
> 
> (2) Subject to the other provisions of Section 5, to use Trust assets to
> purchase, and pay all premiums and other charges upon, annuity or life
> insurance contracts ("Contracts"), the rates of return and maturity dates of
> which may reasonably be expected to yield assets of the Trust sufficient to
> pay the amounts payable pursuant to the Payment Schedule.
> 
> (3) To retain any property at any time received by it.
> 
> (4) To sell, exchange, convey, transfer or dispose of, and to grant options
> for the purchase or exchange with respect to, any property at any time held by
> it, by public or private sale, for cash or on credit or partly for cash and
> partly on credit.

-10-

--------------------------------------------------------------------------------

> (5) To participate in any plan of reorganization, consolidation, merger,
> combination, liquidation or other similar plan and to consent to or oppose any
> such plan or any action thereunder, or any contract, lease, mortgage,
> purchase, sale or other action by any person or corporation or other entity
> any of the securities of which may at any time be held in the Trust, and to do
> any act with reference thereto.
> 
> (6) To deposit any property with any protective, reorganization or similar
> committee, to delegate discretionary power to any such committee and to pay
> and agree to pay part of the expenses and compensation of any such committee
> and any assessments levied with respect to any property so deposited.
> 
> (7) To exercise all conversion and subscription rights pertaining to any
> property, and to do any act with reference thereto, including the exercise of
> options, the making of agreements or subscriptions and the payment of
> expenses, assessments or subscriptions, which may be deemed necessary or
> advisable in connection therewith, and to hold and retain any securities or
> other property which it may so acquire.
> 
> (8) To extend the time of payment of any obligation held in the Trust (other
> than certificates of deposit or demand or time deposits with the Trustee).
> 
> (9) To invest and reinvest all or any specified portion of the Trust assets
> through the medium of any common, collective or commingled trust fund which
> has been or may hereafter be established and maintained by the Trustee,
> provided that prior to investing any portion of the Trust for the first time
> in any such common, collective or commingled trust fund, the Trustee shall
> advise the Company of its intent to make such

-11-

--------------------------------------------------------------------------------

> an investment and furnish to the Company any information it may reasonably
> request with respect to such common, collective or commingled trust fund.
> 
> (10) To commingle assets of the Trust, for investment purposes only, with
> assets of other trust funds established by the Company, provided that the
> Trustee shall maintain separate records with respect to each such other trust,
> and further provided that the assets of the Trust shall not be commingled in
> any fund intended to hold only assets of qualified plans.
> 
> (11) To make, execute and deliver, as Trustee, any and all deeds, leases,
> notes, bonds, guarantees, mortgages, conveyances, contracts, waivers, releases
> or other instruments in writing necessary or proper for the accomplishment of
> any of the foregoing powers.

    (c) The Trustee, upon the Company's written direction, shall pay from the
Trust such sums to such insurance company or companies as the Company may direct
for the purpose of procuring Contracts. The Company shall prepare the
application for any Contract. The Trustee shall receive and hold in the Trust,
subject to the following, all Contracts obtained, the proceeds of any sale,
assignment or surrender of any such Contract, and any and all dividends and
other payments of any kind received with respect to any such Contract.

    (d) The Trustee shall be the complete and absolute owner of Contracts held
in the Trust, provided that the Company shall have power, without the consent of
any other person, to exercise any and all of the rights, options or privileges
that belong to the Trustee as such absolute owner or that are granted by the
terms of any such Contract or by the terms of this Agreement, and the Trustee
shall not exercise any of the foregoing powers or to take any other action

-12-

--------------------------------------------------------------------------------

permitted by any such Contract other than upon the Company's written direction.
The Trustee shall have no duty to exercise any of such powers or to take any
such action unless and until it receives such direction. The Trustee, upon the
written direction of the Company, shall deliver any Contract held in the Trust
to such person as is specified in the direction.

    (e) Upon the Company's written direction, the Trustee shall pay from the
Trust premiums, assessments, dues, charges and interest, if any, upon any
Contract held in the Trust. The Trustee shall have no duty to make any such
payment unless and until it shall have received such direction.

    (f) Anything contained herein to the contrary notwithstanding, to the extent
permitted by law, the Trustee shall not be liable for the refusal of any
insurance company to issue or change any Contract or to take any other action
requested by the Trustee; for the form, terms, genuineness, validity,
sufficiency or effect of any Contract held in the Trust; for the act of any
person or persons that may render any such Contract null and void; for the
failure of any insurance company to pay all the proceeds of any such Contract as
and when the same shall become due and payable; for any delay in payment
resulting from any provision contained in any such Contract; nor for the fact
that for any reason whatsoever (other than the Trustee's own gross negligence or
willful misconduct) any Contract shall lapse or otherwise become uncollectible.

SECTION 6.     DISPOSITION OF INCOME.

    During the term of the Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.

-13-

--------------------------------------------------------------------------------

SECTION 7.     ACCOUNTING BY THE TRUSTEE

    (a) The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within thirty (30) days following the close of each
calendar year and within thirty (30) days after the removal or resignation of
the Trustee, the Trustee shall deliver to the Company a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be. The records of the Trustee with
respect to the Trust shall be open to inspection by the Company, or its
representatives, at all reasonable times during normal business hours of the
Trustee, and may be audited not more frequently than once each fiscal year, by
an independent, certified public accounting firm engaged by the Company.

    (b) Except as otherwise provided herein, for purposes of this Trust
Agreement, the value of a Contract shall be its cash surrender value. The
Trustee, in accounting to the Company, may rely upon any information or
valuation given to it by an insurer as to the value of any Contract held in the
Trust. Any account, when approved by the Company, will be binding and conclusive
on the Company and the Trustee will thereby be released and discharged from any

-14-

--------------------------------------------------------------------------------

liability or accountability to the Company with respect to all matters set forth
therein. Failure by the Company to object in writing to any specific items in
any such account within sixty (60) days after its delivery will constitute
approval of the account by the Company.

    (c) Nothing contained in this Trust Agreement shall be construed as
depriving the Trustee of the rights to have a judicial settlement of its
accounts, and upon any proceeding for a judicial settlement of the Trustee's
accounts or for instructions the only necessary parties thereto in addition to
the Trustee shall be the Company and the Plan participant or his or her
beneficiary or estate.

SECTION 8.     THE RESPONSIBILITY OF THE TRUSTEE.

    (a) The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims, provided, however, that the Trustee shall
incur no liability to any person for any action taken pursuant to a direction,
request or approval given by the Company which is contemplated by, and in
conformity with, the terms of the Plans or this Trust and is given in writing by
the Company. In the event of a dispute between the Company and a party, the
Trustee may apply to a court of competent jurisdiction to resolve the dispute.

    (b) The Trustee may consult with legal counsel (who may also be counsel for
the Company generally) with respect to any of its duties or obligations
hereunder.

-15-

--------------------------------------------------------------------------------

    (c) The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.

    (d) The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if a commercial annuity, retirement, income or life
insurance policy is held as an asset of the Trust, the Trustee shall have no
power to name a beneficiary of the annuity or policy other than the Trust, to
assign the annuity or policy (as distinct from conversion of the annuity or
policy to a different form) other than to a successor trustee, or to loan to any
person the proceeds of any borrowing against such annuity or policy.

    (e) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

    (f) The Trustee will be under no duties whatsoever, except such duties as
are specifically set forth as such in this Agreement, and no implied covenant or
obligation will be read into this Agreement against the Trustee. The Trustee
will not be compelled to take any action toward the execution or enforcement of
the Trust or to prosecute or defend any suit in respect thereof, unless
indemnified to its satisfaction against loss, costs, liability and expense or
there are sufficient assets in the Trust to provide such indemnity; and the
Trustee will be under

-16-

--------------------------------------------------------------------------------

no liability or obligation to anyone with respect to any failure on the part of
the Company to perform any of its obligations under the Plans. Nothing in this
Agreement shall be construed as requiring the Trustee to make any payment in
excess of amounts held in the Trust at the time of such payment or otherwise to
risk its own funds.

    (g) The Company shall pay and shall protect, indemnify and save harmless the
Trustee and its officers, employees and agents from and against any and all
losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, damages, costs and expenses (including, without limitation,
reasonable attorney's fees and expenses) of any nature arising from or relating
to any action or any failure to act by the Trustee, its officers, employees and
agents or the transactions contemplated by this Agreement, including, but not
limited to, any claim made by Plan participants or their beneficiaries or
estates with respect to payments made or to be made by the Trustee, or any claim
that this Agreement is invalid or ultra vires, except to the extent that any
such loss, liability, action, suit, judgment, demand, damage, cost or expense is
to be the result of the gross negligence or willful misconduct of the Trustee,
its officers, employees or agents. To the extent that the Company has not
fulfilled its obligations under the foregoing provisions of this Section, the
Trustee shall be reimbursed out of the assets of the Trust or may be set up
reasonable reserves for the payment of such obligations. The Trustee assumes no
obligation or responsibility with respect to any action required by this
Agreement on the part of the Company.

-17-

--------------------------------------------------------------------------------


SECTION 9.     COMPENSATION AND EXPENSES OF THE TRUSTEE.

    The Company shall pay all Trust administrative and the Trustee's reasonable
expenses and the Company shall pay such compensation to the Trustee as shall be
agreed to in writing from time to time between the Trustee and the Company. If
not so paid, such fees and expenses shall be paid from the Trust. The fees and
expenses of the Trustee are set forth in Appendix C to this Trust Agreement,
which Appendix may be amended from time to time by mutual agreement to the
parties.

SECTION 10.     RESIGNATION AND REMOVAL OF THE TRUSTEE.

    (a) Notwithstanding the provisions of Section 10(c) below, the Trustee may
resign at any time by written notice to the Company, which shall be effective 90
days after receipt of such notice unless the Company and the Trustee agree
otherwise.

    (b) Subject to Section 10(c) below, the Trustee may be removed by the
Company on 90 days' notice or upon shorter notice accepted by the Trustee.

    (c) Upon a Change of Control, as defined herein, the Trustee may be not be
removed by the Company for three (3) years from the date of such Change of
Control.

    (d) If the Trustee resigns or is removed within three (3) years from the
date of a Change of Control, as defined herein, the Trustee shall select a
successor Trustee in accordance with the provisions of Section 11(b) hereof
prior to the effective date of the Trustee's resignation or removal.

-18-

--------------------------------------------------------------------------------

    (e) Upon resignation or removal of the Trustee and appointment of a
successor trustee, all assets shall subsequently be transferred to the successor
trustee. The transfer shall be completed within thirty (30) days after receipt
of notice of resignation, removal or transfer, unless the Company extends the
time limit.

    (f) If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this Section. If no such appointment has
been made, the Trustee shall apply to a court of competent jurisdiction for
appointment of a successor trustee or for instructions. All reasonable expenses
of the Trustee in connection with any such application shall be allowed as
administrative expenses of the Trust.

SECTION 11.     APPOINTMENT OF SUCCESSOR.

    (a) If the Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, the Company may appoint any third party, such as a bank trust
department or other party having or exercising corporate trustee powers under
state law, as a successor to replace the Trustee upon the Trustee's resignation
or removal. The appointment shall be effective when accepted in writing by the
new trustee, who shall have all of the rights, powers and duties of the former
trustee, including ownership rights in the Trust assets. The former trustee
shall execute any instrument necessary or reasonably requested by the Company or
the successor trustee to evidence the transfer, and the former trustee shall
transfer and deliver the Trust assets to the successor trustee.

-19-

--------------------------------------------------------------------------------

    (b) If the Trustee resigns or is removed pursuant to the provisions of
Section 10(d) hereof and selects a successor trustee, the Trustee may appoint
any third party, such as a bank trust department or other party having or
exercising corporate trustee powers under state law. The appointment of a
successor trustee shall be effective when accepted in writing by the new
trustee. The new trustee shall have all the rights and powers of the former
trustee, including ownership rights in Trust assets. The former trustee shall
execute any instrument necessary or reasonably requested by the successor
Trustee to evidence the transfer.

    ( c) The successor trustee need not examine the records and acts of any
prior trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8.

SECTION 12.     AMENDMENT OR TERMINATION.

    (a) This Trust Agreement may be amended, in whole or in part, by a written
instrument executed by the Trustee and the Company. Notwithstanding the
foregoing, it shall be solely the Company's responsibility to ensure that no
such amendment shall conflict with the terms of the Plans or shall make the
Trust revocable after it has become irrevocable in accordance with Section 1(b),
unless such amendment is required by applicable law. Any amendment that may
adversely affect a current Plan participant shall not become effective until
sixty (60) days after a copy of such amendment has been delivered by registered
mail to such Plan participant. If the Company or the Trustee receive written
objections to such amendment from such Plan participant so objecting to the
amendment unless such amendment is required by applicable law.

-20-

--------------------------------------------------------------------------------

    (b) The Trust shall not terminate until the date on which Plan participants
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plans. Upon termination of the Trust any assets remaining in the Trust
shall be returned to the Company.

    ( c) Paragraphs (e) and (f) of Section 1 may not be amended by the Company
for three (3) years following the date of a Change of Control, as defined
herein.

SECTION 13.     MISCELLANEOUS.

    (a) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

    (b) Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered subjected to attachment, garnishment, levy,
execution or other legal or equitable process. Notwithstanding the foregoing,
the Trust shall at all times remain subject to the claims of the general
creditors of the Company in the event the Company is Insolvent.

    (c) This Trust Agreement shall be governed by and construed in accordance
with the laws of the laws of the State of New York, without giving effect to
conflict of law provisions thereof, unless and to the extent such laws are
preempted by the laws of the United States.

    (d) For purposes of this Trust Agreement, the following terms shall have the
following meanings:

> (1) "Change of Control" shall mean the occurrence of any of the following
> events: (A) one-third or more of the Company's Board of Directors shall be
> other than "Continuing Directors" (which term shall mean directors of the
> Company who either were

-21-

--------------------------------------------------------------------------------

> directors at the date of this Trust Agreement or who subsequently became
> directors and whose election, or nomination for election by the stockholders
> of the Company, was approved by a majority of the then Continuing Directors);
> or (B) any Person shall have acquired beneficial ownership (as determined for
> purposes of Rule 13d-3 under the Securities Exchange Act of 1934) of shares of
> common stock of the Company having 15% or more of the voting power of all
> outstanding shares of capital stock of the Company; or (C) a merger or
> consolidation shall take place in which outstanding shares of common stock of
> the Company are converted into shares of another company or other securities
> or cash or other property; or (D) all, or substantially all, of the Company's
> assets shall be sold; or (E) the stockholders of the Company shall approve a
> plan or complete liquidation of the Company; or (F) any Person shall commence,
> or announce an intention to commence, a tender offer or exchange offer the
> consummation of which would result in the ownership of 30% or more of the
> Company's outstanding voting stock (even if no shares are actually purchased
> pursuant to such offer), provided, however, that for purposes of any liability
> of the Trustee under this Trust Agreement, no Change of Control shall be
> deemed to have occurred unless and until the Trustee has actual knowledge from
> a "reliable source," not including a Participant or a Beneficiary acting in
> his or her capacity as such, of such Change of Control. A "reliable source"
> shall mean (i) a filing made with the Securities and Exchange Commission, (ii)
> a public statement issued by the Company and delivered to the Trustee, (iii)
> an article or "tombstone" notice appearing in The New York Times or The Wall
> Street Journal, or (iv) a written statement by the Company delivered to the
> Trustee certifying that a Change of

-22-

--------------------------------------------------------------------------------

> Control has occurred and signed by the Chief Executive Officer, Chief
> Financial Officer or General Counsel of the Company or by the Chairman of the
> Board of Directors of the Company.
> 
> (2) "Funding Amount" shall mean with respect to a Plan participant the sum of:

(A) the total amount credited to the Plan participant's account under the
Deferred Compensation and Savings Plan, less the fair market value of the assets
(if any) at the time held in the Trust with respect to such Plan participant's
account under the Deferred Compensation and Savings Plan, plus,

(B) an amount that will be, when aggregated with the fair market value of the
assets then held in the Trust with respect to such Plan participant, and after
taking into account the earnings thereon, sufficient to pay the Plan participant
and his or her beneficiary benefits to which such Plan participant and his or
her beneficiary would be entitled pursuant to the terms of the Supplemental
Retirement Plan, as of the date on which the applicable event described in
Section 1 (e) occurred.

> (3) "Additional Funding Amount" shall mean with respect to a Plan participant
> the sum of:

(A) the total amount credited to the Plan participant's account under the
Deferred Compensation and Savings Plan, as of the end of the relevant calendar
year, less the fair market value of the assets then held in the Trust with
respect to such Plan participant's account under the Deferred Compensation and
Savings Plan, plus

(B) an amount that will be, when aggregated with the fair market value of the
assets then held in the Trust with respect to such Plan participant, and after
taking into

-23-

--------------------------------------------------------------------------------

account the earnings thereon, sufficient to pay such Plan participant and his or
her beneficiary benefits to which such Plan participant and his or her
beneficiary would be entitled pursuant to the terms of the Supplemental
Retirement Plan, determined as of the end of the relevant calendar year.

> (4) "Person" shall mean any "person" or "group" as determined for purposes of
> Section 13(d)(3) of the Securities Exchange Act of 1934, except any subsidiary
> of the Company or any employee benefit plan of the Company or any trust or
> investment manager thereunder.

    (e) In calculating a Funding Amount or Additional Funding Amount for any
purpose under this Trust Agreement, the determination of the actuary retained
from time to time by the Company in connection with the Supplemental Retirement
Plan shall be final and binding.

    (f) Communication under this Trust Agreement shall be in writing and shall
be sent to the following addresses:

Trustee:

The Bank of New York
Attention: Division Head

Worldwide Master Trust/Master Custody Division
1 Wall Street, 7th Floor
New York, New York 10286

Telephone: (212) 635-8124
Facsimile: (212) 635-8096

Company:

Minerals Technologies Inc.
Attention: Assistant Secretary

Christopher Dee, Assistant General Counsel
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901

Telephone: (212) 878-1856
Facsimile: (212) 878-1804

 

-24-

--------------------------------------------------------------------------------



    (g) This Trust Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which shall together
constitute only one agreement.

    (h) In the event that any Plan participant is determined to be subject to
Federal income tax on any amount contributed to the Trust with respect to such
participant prior to the time such amounts are distributed to such participant,
the entire amount determined to be so taxable shall, if directed by the Company,
be distributed by the Trustee to such participant, provided, however, that the
Trustee, in making such distributions at the direction of the Company, shall be
as fully protected, and may rely to the same extent, as its protection and
reliance with respect to the payment directions contemplated under Section 2
hereof. Such amounts shall be determined to be subject to Federal income tax
upon the earliest of (i) a final determination by the United States Internal
Revenue Service (the "Service") addressed to the Plan participant which is not
contested in court; (ii) a final determination by the United States Tax Court or
any other Federal court of competent jurisdiction affirming such determination
by the Service; or (iii) an opinion of counsel to the Company, that such amounts
are subject to Federal income tax prior to payment. The Company shall undertake
at its sole expense to defend any tax claims described herein which are asserted
by the Service against any Plan participant, and shall have the sole authority
to determine whether or not to appeal any determination made by the Service or
by any court. Any distributions from the Trust to a Plan participant pursuant to
this Section 13(h) shall be applied in accordance with the provisions of the
Plans, and shall reduce the Company's liability to such Plan participant under
the Plans.

-25-

--------------------------------------------------------------------------------

SECTION 14.     EFFECTIVE DATE.

    The effective date of this Trust Agreement shall be January 1, 1995.

    IN WITNESS WHEREOF,

the Company and the Trustee have caused this Trust Agreement to be executed by
their duly authorized representatives as of the date first above written.



MINERALS TECHNOLOGIES INC.

THE BANK OF NEW YORK

By:__________________________________
Name: John R. Stock
Title: V.P. of Finance

By: _________________________________
Name: John V. Stenerson
Title: Vice President

 

 

 

Attachments:

Appendix A - Payment Schedule
Appendix B - Investment Guidelines
Appendix C - Fees and Expenses of Trustee



 

-26-

--------------------------------------------------------------------------------

APPENDIX A-1

FORM OF PAYMENT SCHEDULE



MINERALS TECHNOLOGIES INC.
NONFUNDED SUPPLEMENTAL RETIREMENT PLAN

   

Pursuant to Section 2(a) of the Grantor Trust Agreement, dated as of December
_____ , 1994, between Minerals Technologies Inc. (the "Company") and The Bank of
New York, as Trustee, under the Minerals Technologies Inc. Nonfunded
Supplemental Retirement Plan (the "Supplemental Retirement Plan"), the Company
provides the following Payment Schedule with respect to the indicated
participant in the Supplemental Retirement Plan:



        Name:

        Address:

        Social Security Number:

    1. The present value of the benefits payable to the participant in the
Supplemental Retirement Plan under the terms thereof as of [the last day of
19___ 1will be] [the date of the event qualifying him/her for payment was]
$__________ .

    2. The maximum amount that may be paid from the Trust to the Supplemental
Retirement Plan to fund the amount described in 1. above is $________ .

    3. The amount payable from the Trust to the participant shall be paid in the
following form:

        ______ . In one lump sum payment.

        ______ . In _____ annual installments.

    4. The date on which, in accordance with the terms of the Supplemental
Retirement Plan, the lump sum payment is to be made, or annual installment
payments are to commence, is as follows:

 

______________________
1Insert the year in which the Payment Schedule is delivered.

-27-

--------------------------------------------------------------------------------

    5. The proper amount or method of calculation of federal, state and local
taxes to be withheld from the amounts to be paid to the participant from the
Trust, and the proper method of reporting such payment to the relevant taxing
authorities, is as follows:

Dated:

MINERALS TECHNOLOGIES INC.

 

By: __________________________

 

-28-

--------------------------------------------------------------------------------



APPENDIX A-2

FORM OF PAYMENT SCHEDULE



MINERALS TECHNOLOGIES INC.
NONFUNDED DEFERRED COMPENSATION
AND SUPPLEMENTAL SAVINGS PLAN

    Pursuant to Section 2(a) of the Grantor Trust Agreement, dated as of
December, ____ 1994, between Minerals Technologies Inc. (the "Company") and The
Bank of New York, as Trustee, under the Minerals Technologies Inc. Nonfunded
Deferred Compensation and Supplemental Savings Plan (the "Supplemental Savings
Plan"), the Company provides the following Payment Schedule with respect to the
indicated participant in the Supplemental Savings Plan:

        Name:

        Address:

Social Security Number:

    1. The amount of the benefits payable to the participant in the Supplemental
Savings Plan under the terms thereof as of the date hereof is $________.

    2. The amount payable from the Trust to the participant shall be paid in the
following form:

        ______ . In one lump sum payment.

        ______ . In _____ annual installments.

    3. The date on which, in accordance with the terms of the Supplemental
Savings Plan, the lump sum payment is to be made, or annual installment payments
are to commence, is as follows:

-29-

--------------------------------------------------------------------------------

    4. The proper amount or method of calculation of federal, state and local
taxes to be withheld from the amounts to be paid to the participant from the
Trust, and the proper method of reporting such payment to the relevant taxing
authorities, is as follows:

Dated:

MINERALS TECHNOLOGIES INC.

By: __________________________

-30-

--------------------------------------------------------------------------------

 

APPENDIX B



INVESTMENT GUIDELINES

    The Trustee shall invest the assets of the Trust in the following types of
investment vehicles:

> 1. Direct obligations of the United States Government. 2. Repurchase
> agreements secured by U.S. Government or U.S. agency securities.
> 
> 3. Certificates of deposit and time deposits issued by commercial banks with a
> short-term debt rating of at least A- or the equivalent thereof.
> 
> 4. Commercial paper rated at least A-1 or the equivalent thereof.
> 
> 5. Mutual funds having the investment objective of tracking the performance of
> the S & P 500, Russell 2000 or similar broad-based market indices.
> 
> 6. Common Stock of Minerals Technologies Inc., to the extent deemed prudent by
> the Trustee for the purpose of meeting the Company's liabilities under the
> Supplemental Savings Plan with respect to "units" pursuant to paragraph 2 of
> such Plan.

-31-

--------------------------------------------------------------------------------

 

APPENDIX C



FEES AND EXPENSES OF TRUSTEE

Fees will be rendered quarterly.

I. "PRE-FUNDING" FEES

 

The following applies until such time as the Company makes allocable
contributions.

 

Administration Fee:

$7,500.00 annually per trust.

II. "POST-FUNDING" ADMINISTRATIVE FEES

 

Custodian and Reporting Fees:

$10,000.00 annually per trust.

plus



Special Asset Fees

$3,500.00 per annum for the first insurance contract investment option, mutual
fund, etc. held as an asset per issuer.



$2,000.00 for each additional asset for an existing carrier.

plus



Payment to Participants



Conversion to Pay Status $100.00 per participant Periodic Payments $ 1.25 per
check (plus postage) Lump Sum/Expense Payments $ 7.50 per check (plus postage)
Wire Transfers (outgoing) $ 15.00 per transfer Overnight Delivery As incurred

III. SPECIAL TRANSACTION FEES



Change of Control

$10,000.00 per event

Insolvency

$10,000.00 per event

Legal fees/out of pocket expenses

As incurred

Fees subject to periodic increase at rate not less than inflation rate as
measured by the Consumer Price Index.

-32-

--------------------------------------------------------------------------------

IV.     INVESTMENT MANAGEMENT FEE

Based on the combined market value of assets at the close of the period:

    1% on the 1st $1,000,000
    1/2 of 1% on the next $9,000,000
    3/8 of 1% on the next $10,000,000
    1/4 of 1% on the next $30,000,000
    1/8 of 1% on the remaining balance

Minimum annual Investment Management Fee: $6,250.00

 

 

 

-33-